DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 8/16/19 and 9/5/19 have both been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by UHM (US 2017/0170678).  The reference discloses an apparatus having, inter alia, a housing 100, a secondary battery 185 embedded in the housing, a charging terminal formed on the housing and adapted to charge the battery 185, the apparatus can be gripped with one hand; the housing having lower/upper side surface, a left/right side surface, a front/back surface and a thickness direction (see figure 5a), an assumed grip extended on the surfaces (see figure 5a wherein the device can be gripped with a user’s hand and palm during operation), a cover 200 can be connected to the left/right side of the device and can be rotated to cover (para 238-239), the charging terminal 165 can be formed on the left/right side that is connected to the cover (see figure 5a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over UHM (US 2017/0170678) in view of Gioscia (US 6,630,811).
UHM does not show the terminal device having hard keys.  However, having hard keys would depend on the type of terminal device being used.  For example, Gioscia teaches a mobile device having hard keys programmed by software/hardware on the bottom portion of the front surface (fig 11) wherein those keys are often used.  It would have been obvious to have used a mobile device with common use hard keys for a particular purpose since it has been held to be within the general skill of a worker in the art to select a known materiale on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over UHM (US 2017/0170678).
Re claim 4, the reference does not disclose a strap.  Having a strap to secure the device would prevent accidental slippage.  It would have been obvious to have included a protective strap in order to prevent the device being dropped accidentally.
Re claim 5, the reference does not disclose the location of the strap being in the center area of the lower side.  In additional to the rationale given to claim 4 above, mounting the strap at the lower surface would prevent the strap from interfering with the operation of the device.  It would have been obvious to have placed the strap on the lower surface and in the center in order to balance the weight of the device should the device slipped out of the hands of the user and placing the strap on the “bottom portion’ would prevent interference with the operation of the device.
Claims 7, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over UHM (US 2017/0170678) in view of Wojcik et al. (US 9,680,518).
Re claim 7, UHM does not disclose the device orientation during charging.  Having the device charged upright or sideway would depend on the environment where the charger is placed.  For example, in the environment where height is a concern, charging the device upright might not be ideal.  Moreover, in the environment where the device is being accessed constantly, an upright device might have the propensity to tip over more easily.  The charger of Wojcik allows the devices to charge in a sideway position. See figure 8.  Therefore it would have been obvious to have laid the device on its side when charging for the purpose of preventing the device from tipping over.
Re claim 9, in additional the rationale given above in claim 7, having a cutout on the charging device where the grip is located would allow the user to easily remove or place the device on the charger without having to touch the mobile main surface.  It would have been obvious to have cutout to match the gripping area of the device so the device maybe removed without damaging the main surface.
Re claim 10, in addition to the rationale given above in claim 7, having a charger to charge a plurality of devices would save time given where these devices are to be used.  Therefore it would have been obvious to have devised a charger to charge a plurality of devices since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Re claim 13, in addition to the rationale given above in claim 9, having a charger to charge a plurality of devices would save time given where these devices are to be used.  Therefore it would have been obvious to have devised a charger to charge a . 

Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over UHM (US 2017/0170678) in view of Gioscia (US 6,630,811) and further in view of Wojcik et al. (US 9,680,518).
Re claim 8, UHM in view of Gioscia does not disclose the device orientation during charging.  Having the device charged upright or sideway would depend on the environment where the charger is placed.  For example, in the environment where height is a concern, charging the device upright might not be ideal.  Moreover, in the environment where the device is being accessed constantly, an upright device might have the propensity to tip over more easily.  The charger of Wojcik allows the devices to charge in a sideway position. See figure 8.  Therefore it would have been obvious to have laid the device on its side when charging for the purpose of preventing the device from tipping over.
Re claim 11, in additional the rationale given above in claim 8, having a cutout on the charging device where the grip is located would allow the user to easily remove or place the device on the charger without having to touch the mobile main surface.  It would have been obvious to have cutout to match the gripping area of the device so the device maybe removed without damaging the main surface.
Re claim 12, in addition to the rationale given above in claim 8, having a charger to charge a plurality of devices would save time given where these devices are to be used.  Therefore it would have been obvious to have devised a charger to charge a . 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over UHM (US 2017/0170678) in view of Gioscia (US 6,630,811).
Re claim 14, the references do not disclose a strap.  Having a strap to secure the device would prevent accidental slippage.  It would have been obvious to have included a protective strap in order to prevent the device being dropped accidentally.
Re claim 15, the references do not disclose the location of the strap being in the center area of the lower side.  In additional to the rationale given to claim 4 above, mounting the strap at the lower surface would prevent the strap from interfering with the operation of the device.  It would have been obvious to have placed the strap on the lower surface and in the center in order to balance the weight of the device should the device slipped out of the hands of the user and placing the strap on the “bottom portion’ would prevent interference with the operation of the device.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087